Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the Request for Continued Examination
(RCE) filed on 08/31/2022.
Claims 1-20 are pending.
	Claim 1 is amended.
A request for continued examination under 37 C.F.R. § 1.114, including the fee
set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since
this application is eligible for continued examination under 37 C.F.R. § 1.114, and the
fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous
Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's
submission has been entered.
Remarks
	Applicant’s arguments (“Remarks”) filed on 08/31/2022 have been considered, however, they are unpersuasive. 
Applicant argues that “the skilled person would readily understand that the term ‘self-contained’ means that the bench (with the bench PC and the instruments) allows for independently performing specific measurements. That is, the bench of claim 1 is capable of performing specific measurement tasks alone, i.e., without the aid of a master PC.” Remarks page 8.  Examiner disagrees that a skilled person in the art would readily defined the word self-contained here in such a specific way. Applicant’s Specification (Spec.) does not define the bench or the term self-contained to mean “capable of performing specific measurement tasks alone, i.e., without the aid of a master PC.” 
Applicant’s specification does not define or explain what a self-contained arrangement for at least one specific measurement purpose actually means. The word self-contained is used just one time and is undefined in Spec. ¶ [0035]; “a bench may refer to a plurality of measurement devices forming a self-contained arrangement for at least one specific measurement purpose.” This paragraph does not explain what “a self-contained arrangement for at least one specific measurement purpose” means. Instead Spec. ¶ [0035], merely recites that the bench comprises a bench PC which “may in particular be a general-purpose PC” which is connected to a communications network and where the bench PC is further connectable to at least one measurement device. The prior art of record Desai clearly teaches a general purpose PC (Desai Fig. 1, user device 140 and column 3, lines 55-57) connected over a communication network (Desai Fig 1, 130) and to measurement devices (Desai Fig. 1 & column 3, lines 55-67 and column 4, lines 1-2, user device 140 interacts with one or more instruments 150 directly and therefore the bench comprises a plurality of the measurement devices forming a self-contained arrangement for at least one specific measurement purpose). Therefore, Desai teaches the structure recited in Spec. ¶ [0035] and Applicant’s independent claim. 
Examiner furthermore notes that claim 1 recites a master PC external to the bench configured to manage at least one measurement devices in accordance with its device model, which furthermore shows that the measurement devices do not form a fully self-contained arrangement (because the measurement devices in the bench need management by the master PC). Therefore, the last limitation of claim 1 (…forming a self-contained arrangement…) is indefinite in light of the Spec. and the claim language itself. See the 35 U.S.C. § 112(b) rejection below. 
Examiner interprets the self-contained arrangement language to mean that bench PC is connected to measurement devices over a direct connection such as a bus. Such as in Desai Fig. 1, bus 160 and column 4, lines 12-19.
Applicant’s remaining arguments flow from Applicant’s improper definition of the term self-contained introduced after the disclosure and original claims were filed, where such definition is unsupported by the disclosure, and would not have been known to one skilled in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because it is indefinite. “A decision on whether a claim is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification… A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to ‘inform those skilled in the art about the scope of the invention with reasonable certainty.’” MPEP 2173.02. 
The limitation of claim 1 recites that a bench comprises “a self-contained arrangement”. However, one skilled in the art would not understand, nor be able to ascertain the scope of invention, with due to the self-contained language. The word self-contained is only used once in Applicant Specification ¶ [0035], and the word is not defined. 
Furthermore, claim 1 recites a master PC external to the bench configured to manage at least one measurement devices. This shows that the bench is not a fully self-contained arrangement because the measurement device in the bench needs management by the master PC. Therefore, the degree of ‘self-containment’ in the claims is unknown in light of Applicant’s Specification and would not be known to one skilled in the art. 
Examiner interprets the self-contained arrangement language to mean that bench PC is connected to measurement devices over a direct connection such as a bus. Such as in Desai Fig. 1, bus 160 and column 4, lines 12-19 
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, 10 and 17-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Desai (Pat. No. US 8,726,298 B1).

Regarding claim 1, Desai teaches a system for management of lab measurement devices, comprising a communication network (Desai Fig. 1, network 130 & column 3, lines 27-35); at least one bench, comprising a bench PC being connected to the communication network (Desai Fig. 1, user device 140 is interpreted as the bench PC & column 11, lines 27-43, user device is connected to LAN; see also Abstract “The user device may be connected to each instrument either directly or indirectly, for example, over one or more computer networks, and may be connected to and communicate directly with the driver cloud over the computer network”); and at least one measurement device being connectable to the bench PC, and being associated with a device model (Desai Fig. 1, instrument 150 & column 3, lines 52-64 “the driver cloud 120 may be configured to store drivers (from different vendors and for different instruments) and ancillary software (such as shared software components, and interconnect layers) for use by the user device 140 when interacting with one or more instruments 150.” –  drivers correspond to the model of the instrument); and a master PC external to the bench: being connected to the communication network, and being configured to manage the at least one measurement device, when connected to the bench PC (Desai Fig. 1, Driver cloud 120 includes computer node 200b [master PC] & column 11, lines 27-43, computer node in driver cloud 120 is connected to computer network 130 and manages the instrument by, for example, assisting in instrument discovery; see also Abstract, “A cloud-based instrument driver system enables a user device to interact with one or more instruments through a remotely located driver cloud”), in accordance with its device model (Desai column 3, lines 52-64 “the driver cloud 120 may be configured to store drivers (from different vendors and for different instruments) and ancillary software (such as shared software components, and interconnect layers) for use by the user device 140 when interacting with one or more instruments 150” –  drivers correspond to the model of the instrument), wherein the bench comprises a plurality of the measurement devices forming a self-contained arrangement for at least one specific measurement purpose (Desai Fig. 1 & column 3, lines 55-67 and column 4, lines 1-2, user device 140 interacts with one or more instruments 150 directly and therefore the bench comprises a plurality of the measurement devices forming a self-contained arrangement for at least one specific measurement purpose).

Regarding claim 2, Desai teaches the system of claim 1. Desai furthermore teaches the bench PC comprising a service application being configured to discover the at least one measurement device as it is connected to the bench PC, or as it is activated when connected to the bench PC (Desai column 11, lines 27-43, applications on the user device (user application 370 and driver cloud agent 360) discover instruments connected to the user device); and report the device model of the discovered at least one measurement device to the master PC (Desai Fig. 1 & column 11, lines 27-43, the user device reports responses to the instrument discovery message to a computer node in the driver cloud to determine the available instruments [device model(s)]).

Regarding claim 3, Desai teaches the system of claim 1. Desai furthermore teaches the master PC comprising a service application being configured to discover the service application of the bench PC of the at least one bench (Desai Fig. 3 & column 11, 19-43, an application on the driver cloud discovers and utilizes the driver cloud agent 360 application on the user device); and receive the device model of the discovered at least one measurement device of the discovered bench PC (Desai Fig. 1 & column 11, lines 27-43, the user device reports responses to the instrument discovery message to a computer node in the driver cloud to determine the available instruments).

Regarding claim 5, Desai teaches the system of claim 3. Desai furthermore teaches the service application of the master PC being configured to search for the at least one measurement device of the at least one bench given its device model (Desai Fig. 1 & column 11, lines 27-43, the user device reports responses to the instrument discovery message to a computer node in the driver cloud to allow the computer node in the driver cloud to determine the available instruments).

Regarding claim 6, Desai teaches the system of claim 2. Desai furthermore teaches the at least one measurement device being connected to the bench PC via an Ethernet connection (Desai Fig. 1 & column 4, lines 23-16, bus 160 includes Ethernet).

Regarding claim 7, Desai teaches the system of claim 6. Desai furthermore teaches the service application of the bench PC comprising a viewer being configured to provide a web link to the at least one measurement device being connected to the bench PC via the Ethernet connection (Desai Fig. 1 & column 4, lines 23-16, bus 160 includes Ethernet; see also column 5, lines 58-67 regarding establishing a link with the instrument to acquire data; see also column 13, lines 44-47, “the user application 370 may present the data contained in the response on a display, such as display 614, that is connected to (or part of) of the user device 140.”).

Regarding claim 9, Desai teaches the system of claim 6. Desai furthermore teaches the service application of the bench PC being configured to arrange for port forwarding to provide VXI-11 access to the at least one measurement device being connected to the bench PC via the Ethernet connection (Desai column 4, lines 12-16, “Suitable bus architectures for the bus 160 include the General Purpose Interface Bus (GPIB), Peripheral Component Interconnect (PCI), Universal Serial Bus (USB), VME extension for Instrumentation (VXI), LAN eXtension for Instrumentation (LXI), Ethernet”; see also column 11, lines 44-48, about VXI-11 discovery protocol).

Regarding claim 10, Desai teaches the system of claim 6. Desai furthermore teaches the service application of the master PC being configured to discover the at least one measurement device of the at least one bench (Desai Fig. 1 & column 11, lines 27-43, the user device reports responses to the instrument discovery message to a computer node in the driver cloud to allow the computer node in the driver cloud to determine the available instruments); and determine the device model of the discovered at least one measurement device (Desai Fig. 1 & column 11, lines 27-43, the user device reports responses to the instrument discovery message to a computer node in the driver cloud to allow the computer node in the driver cloud to determine the available instruments).

Regarding claim 17, Desai teaches the system of claim 3, Desai furthermore teaches the service application of the master PC being configured to save and/or recall data of the at least one measurement device of the at least one bench, the data being associated with the device model of the at least one measurement device (Desai column 11, lines 32-43, driver cloud receives responses to discovery messages for instruments and therefore saves such data).

Regarding claim 18, Desai teaches the system of claim 17. Desai furthermore teaches the data comprising Standard Commands for Programmable Instruments (SCPI) commands, device configurations and/or measurement results (Desai column 11, lines 32-43, driver cloud receives responses to discovery messages for instruments).

Regarding claim 19, Desai teaches the system of claim 17. Desai furthermore teaches, the service application of the master PC being configured to save data of a first one of the at least one measurement device of the at least one bench and recall the saved data to a second one of the at least one measurement device of the at least one bench the involved measurement devices being associated with the same device model (Desai column 11, lines 32-43, driver cloud receives responses to discovery messages for instruments and forwards those responses back to the user device associated with the instruments).

Regarding claim 20, Desai teaches the system of claim 17. Desai furthermore teaches the service application of the master PC being configured to save data of the at least one measurement device of a first one of the at least one bench; and recall the saved data to the at least one measurement device of a second one of the at least one bench; the involved measurement devices being associated with the same device model (Desai column 11, lines 32-43, driver cloud receives responses to discovery messages for instruments and forwards those responses back to the user device associated with the instruments).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over
Desai (Pat. No. US 8,726,298) in view of Hiller (Pub. No. US 2019/0116087 A1) and in view of Heydlauf (Pub. No. US 2015/0208206 A1).

Regarding claim 4. Desai teaches the system of claim 3. Desai furthermore teaches provide a link to the service application of the bench PC of the at least one bench (Desai Fig. 3 & column 11, lines 27-43, a link is provided between driver cloud agent 360 on user device 140 and driver cloud 120).
Desai does not explicitly teach the service application of the master PC comprising a viewer being configured to graphically present the discovered at least one bench and the at least one measurement device of at least one bench, if any, using its device model; and a Virtual Network Computing (VNC) and/or Remote Desktop Connection (RDC) link.
However, Hiller teaches the service application of the master PC comprising a viewer being configured to graphically present the discovered at least one bench and the at least one measurement device of at least one bench, if any, using its device model (Hiller Fig. 20 ¶ [0092], discovered devices are graphically presented using a model – “In some aspects, configuration profiles can be set up to automatically match with IoT devices 140 being set up, such as by including some indication of an identifier of the IoT device 140 in the configuration profile. Such an identifier can include a universally unique identifier (UUID), serial number, model number, and/or the like.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desai and Hiller to teach graphically presenting discovered devices because it allows a user to intuitively edit a configuration for that device. Desai ¶ [0092]. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).
Hiller does not explicitly teach a VNC and/or RDC link.
However, Heydlauf teaches a VNC and/or RDC link (Heydlauf Abstract and ¶ [0021], VNC for remote desktop session is taught here).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desai, Hiller and Heydlauf to teach an RDC link because it allows for remote computing . Desai ¶ [0092]. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over
Desai (Pat. No. US 8,726,298) in view of Funahara (Pub. No. US 2019/0098093 A1).

Regarding claim 8, Desai teaches the system of claim 6.
Desai does not explicitly teach a Dynamic Host Configuration Protocol (DHCP) server being configured to dynamically assign a network configuration parameter to the at least one measurement device as it is discovered by the bench PC via the Ethernet connection.
	However, Funahara teaches a DHCP server being configured to dynamically assign a network configuration parameter to the at least one measurement device as it is discovered by the bench PC via the Ethernet connection (Funahara ¶ [0045, relay functions as a DHCP server to assign IP address to measuring instrument).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desai and Funahara to teach a DHCP server assigning an IP address to an instrument because it allows that instrument to communicate over a network.  

Claims 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Desai (Pat. No. US 8,726,298) in view of Teschler (Lee Teschler, Remote Communication with USBTMC, June 21, 2019, https://www.testandmeasurementtips.com/remote-communication-with-usbtmc-faq/).

Regarding claim 11, Desai teaches the system of claim 2.
Desai does not explicitly teach discover the at least one measurement device being connected to the bench PC via a USB Test & Measurement Class (USB TMC) connection.
However, Teschler teaches discover the at least one measurement device being connected to the bench PC via a USB TMC connection (Teschler 1st page, last paragraph, USBTMC provides plug-and-play operation for instruments).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desai and Teschler to teach utilizing a USBTMC connection because “Simple connections employing USB can replace more expensive GPIB setups in test instrumentation”. Teschler page 1.  

Regarding claim 12, Desai and Teschler teach the system of claim 11. 
Desai does not explicitly teach the service application of the bench PC being configured to discover the at least one measurement device via the USB TMC connection based on USB connection event subscription.
However, Teschler teaches the service application of the bench PC being configured to discover the at least one measurement device via the USB TMC connection based on USB connection event subscription (Teschler 1st page, last paragraph, USBTMC provides plug-and-play operation for instruments).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desai and Teschler to teach discovery based on a connection event because it allows for plug-and-play operation for instruments. Teschler 1st page, last paragraph.

Regarding claim 13, Desai and Teschler teach the system of claim 11. Desai furthermore teaches the service application of the bench PC comprising a remote server being configured to provide proxy access to the at least one measurement device being connected to the bench PC (Desai column 11, lines 44-48, VXI-11 proxy use is inherent in use of VXI-11 discovery protocols).
Desai does not explicitly teach a USB TMC connection.
However, Teschler teaches a USB TMC connection (Teschler 1st page, last paragraph, USBTMC provides plug-and-play operation for instruments).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desai and Teschler to teach utilizing a USBTMC connection because “Simple connections employing USB can replace more expensive GPIB setups in test instrumentation”. Teschler page 1.  

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Desai (Pat. No. US 8,726,298) in view of Teschler (Lee Teschler, Remote Communication with USBTMC, June 21, 2019, https://www.testandmeasurementtips.com/remote-communication-with-usbtmc-faq/) and further in view of Sayan (Pat. No. US 6,477,569 B1).

	Regarding claim 14, Desai and Teschler teach the system of claim 13. 
	Desai and Teschler do not explicitly teach registering a program with an Open Network Computing Remote Procedure Call (ONC RPC) port mapper. 
	However, Sayan teaches registering a program with an ONC RPC port mapper (Sayan column 9, lines 65-67 and column 10, lines 1-5).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desai, Teschler and Sayan to teach a service registering with a port mapper because it allows for that service to receive and respond to requests. 
	
Claims 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Desai (Pat. No. US 8,726,298) in view of Teschler (Lee Teschler, Remote Communication with USBTMC, June 21, 2019, https://www.testandmeasurementtips.com/remote-communication-with-usbtmc-faq/) and further in view of IEEE 488.2 & Configurations 
(IEEE 488.2 Common Commands, WayBackMachine archived on March 25, 2018, http://web.archive.org/web/20180325065240/https://na.support.keysight.com/pna/help/latest/Programming/GP-IB_Command_Finder/Common_Commands.htm; Configurations, WayBackMachine archived on March 25, 2018, http://web.archive.org/web/20180325083728/http://na.support.keysight.com/pna/help/latest/Support/Configurations.htm).

Regarding claim 15, Desai and Teschler teach the system of claim 13. 
Desai and Teschler do not explicitly teach return, in response to a "*IDN?" Standard Commands for Programmable Instruments (SCPI) command, a name of the at least one bench.
However, IEEE 488.2 teaches return, in response to a "*IDN?" SCPI command, a name of the at least one bench (IEEE 488.2 Common Commands, page 1, the *IDN command returns a model number).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desai and Teschler and IEEE 488.2 to teach an *IDN SCPI command because it is merely combining prior art elements according to known methods (utilizing common SCPI commands) to yield predictable results (identifying a bench instrument). MPEP 2143(I).

Regarding claim 16, Desai and Teschler teach the system of claim 13. 
16. 
Desai and Teschler do not explicitly teach return, in response to an "*OPT?" Standard Commands for Programmable Instruments (SCPI) command, a pair of: the device model of the at least one measurement device, and a port for VXI-11 access to the at least one measurement device.
However, IEEE 488.2 teaches return, in response to an "*OPT?" SCPI command, a pair of: the device model of the at least one measurement device, and a port for access to the at least one measurement device (IEEE 488.2 Common Commands & Configurations, page 1 of Common Commands, the *OPT command returns options listed in the hyperlink ‘See a list VNA options’; Configurations see page 1 about ports and model).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desai and Teschler and IEEE 488.2 to teach an *OPT? SCPI command because it is merely combining prior art elements according to known methods (utilizing common SCPI commands) to yield predictable results (identifying a bench instrument/ports). MPEP 2143(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./
Examiner, Art Unit 2456                                                                                                                                                                                              
/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        9/12/2022